DETAILED ACTION

Claim Status
Claims 1-19 is/are pending.
Claims 1-10 is/are rejected.
Claims 11-19 is/are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 in the reply filed on 06/07/2022 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I and Group II are highly related and therefore requiring examination of both Groups does not constitute a serious burden on the Examiner.  This is not found persuasive because the method claims of Group II contains numerous limitations and requirements which are not recited or required in the product claims of Group I, and examination of the method claims of Group II would require the search of different and additional areas of prior art which are not required for the product claims of Group I.  Therefore, despite Applicant’s assertions to the contrary, the examination of both Group I and Group II constitutes a serious burden on the Examiner. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/07/2022.

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by:
HIPPS, SR ET AL (US 2018/0171559).
 	HIPPS, SR ET AL ‘559 discloses a food service article comprising a coated compostable (i.e., biodegradable) substrate comprising:
• a substrate containing a cellulosic material having a first and second major surface;

• a compostable coating comprising 10-60 wt% of at least one compostable polymer (e.g., polyhydroxyalkanoate (PHA); etc.) with a coating weight of less than about 20 g/m2.

The compostable coating is present on at least one of the first and second major surfaces (e.g., food contact surfaces) of the substrate, wherein the coated substrate has a Cobb Value of 30 g/m2 or less (as measured in accordance with TAPPI T-441) and a grease resistance of 4-12 (as measured in accordance with TAPPI 559 test kit).  The coated compostable substrate can be in the form of food service items. (entire document, e.g., paragraph 0002, 0006-0011, 0014-0017, 0024, 0036-0039, etc.)

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
HIPPS, SR ET AL (US 2018/0171559).
 	Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by HIPPS, SR ET AL (US 2018/0171559) as stated above.  However, in the event the claims are not anticipated, the claims are obvious for the following reasons:
 	HIPPS, SR ET AL ‘559 discloses a food service article comprising a coated compostable (i.e., biodegradable) substrate comprising:
• a substrate containing a cellulosic material having a first and second major surface;

• a compostable coating comprising 10-60 wt% of at least one compostable polymer (e.g., polyhydroxyalkanoate (PHA); etc.) with a coating weight of less than about 20 g/m2.

The compostable coating is present on at least one of the first and second major surfaces (e.g., food contact surfaces) of the substrate, wherein the coated substrate has a Cobb Value of 30 g/m2 or less (as measured in accordance with TAPPI T-441) and a grease resistance of 4-12 (as measured in accordance with TAPPI 559 test kit).  The coated compostable substrate can be in the form of food service items. (entire document, e.g., paragraph 0002, 0006-0011, 0014-0017, 0024, 0036-0039, etc.)
 	Regarding claims 1-3, 8-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the water-resistant, grease-resistant compostable coating of HIPPS, SR ET AL ‘559 to the food contact surfaces of known cellulosic fiber-containing food service articles in order to provide extended use-life and improved structural stability during usage.	
 	Regarding claim 4, one of ordinary skill in the art would have selected the molecular weight of the compostable polymer (e.g., PHA, etc.) in order to obtain coatings with the performance properties (e.g., hardness, abrasion resistance, elasticity, etc.) required for specific applications.
 	Regarding claim 5, one of ordinary skill in the art would have applied the compostable coating of HIPPS, SR ET AL ‘559 to known food service articles (e.g., plates, bowls, cutlery, etc.).
 	Regarding claim 7, one of ordinary skill in the art would have formed the substrate using known renewable (e.g., from agricultural sources) or recycled cellulosic material.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
HIPPS, SR ET AL (US 2018/0171559).
	as applied to claim 1 above,
and further in view of EP 1566409 (SENDA-EP ‘409).
 	SENDA-EP ‘409 discloses that it is well known in the art to use polyhydroxyalkanoate (PHA) with a weight-average molecular weight (Mw) of 50,000 to 3,000,000 in order to form biodegradable coatings with a combination of good flexibility and/or elasticity, and excellent film-forming properties. (paragraph 0019, etc.)
 	Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PHA resins with molecular weights suitable for coating applications as disclosed in SENDA-EP ‘409 as the compostable polymer in the water-resistant, grease-resistant compostable coating of HIPPS, SR ET AL ‘559 in order to facilitate formation of coatings with excellent film-forming properties.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
HIPPS, SR ET AL (US 2018/0171559).
	as applied to claim 1 above,
and further in view of PADWA ET AL (US 2011/0251349),
and further in view of ZHAO ET AL (US 2004/0225269),
and further in view of HASTY ET AL (US 2011/0213056),
and further in view of PAWLOSKI ET AL (US 2012/0007267).
 	PADWA ET AL ‘349 discloses that it is well known in the art to form disposable food service articles (e.g., cups, bowls, plates, spoons, forks, knives, etc.) from branched PHA compositions, wherein the PHA compositions further contain known additives (e.g., but not limited to, fillers, surfactants, etc.) (paragraph 0002, 0112-0116, 0152-0155, etc.)
	ZHAO ET AL ‘269 discloses that it is well known in the art to incorporate cellulosic fillers in typical amounts of 0.1-60 wt% in biodegradable molding compositions containing at least 20 wt% PHA resin in order to produce useful environmentally degradable articles. (paragraph 0014, 0047, 0054-0055, etc.)
	HASTY ET AL ‘056 discloses that it is well known in the art to incorporate known processing aids such as rheology modifiers in biodegradable resin compositions.  (paragraph 0055, etc.)
 	PAWLOSKI ET AL ‘267 discloses that it is well known in the art to incorporate known additives such as biocides in biodegradable resin (e.g., PHA resins, etc.) compositions.  (paragraph 0061, etc.)
 	Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the water-resistant, grease-resistant compostable coating of HIPPS, SR ET AL ‘559 to the food contact surfaces of food service articles formed from known PHA-based compositions as disclosed in PADWA ET AL ‘349 in order to provide extended use-life and improved structural stability during usage.
 	Further regarding claim 6, one of ordinary skill in the art would have selected the amount of PHA resin (e.g., at least 20 wt%, as suggested ZHAO ET AL ‘269) and the amount of filler (e.g., 0.1-60 wt% cellulosic filler as suggested ZHAO ET AL ‘269) in the PHA-based compositions as disclosed in PADWA ET AL ‘349 in order to produce food service articles with useful combinations of mechanical and/or biodegradability.
	Further regarding claim 6, one of ordinary skill in the art would have incorporated effective amounts of known processing aids (e.g., surfactants, as suggested in PADWA ET AL ‘349; rheology modifiers, as suggested by HASTY ET AL ‘056; etc.) and/or performance-enhancing additives (e.g., biocides, as suggested by PAWLOSKI ET AL ‘267; etc.) in order to facilitate the manufacture of food service articles (in the case of processing aids) and/or to prevent premature deterioration of the food service article.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
HIPPS, SR ET AL (US 2018/0171559).
	as applied to claim 1 above,
and further in view of NISCIMENTO ET AL (US 2009/0018235).
 	NISCIMENTO ET AL ‘235 discloses that it is well known in the art to utilize natural fibers (e.g., sugarcane, bagasse, etc.) as fillers in PHA-based compositions. (paragraph 0052-0062, etc.)
 	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate readily available natural fibers as suggested in NISCIMENTO ET AL ‘235 as at least part of the cellulosic material in the substrate of HIPPS, SR ET AL ‘559 in order to produce economical food service articles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	NISCIMENTO ET AL (US 2010/0048767) disclose natural fiber fillers for biodegradable PHA-based compositions.
	NODA ET AL (US 2003/0216748) disclose biodegradable food service articles.
 	ANDERSEN ET AL (US 5,508,072) disclose biodegradable articles with protective and/or moisture-resistant and/or grease-resistant coatings.
 	HODSON (US 2006/0240726) and TERADA ET AL (US 2004/0105941) disclose biodegradable polymer-based coatings for paper substrates.
 	SERIZAWA ET AL (US 2006/0147695) disclose biodegradable composites containing natural fibers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 18, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787